Black, J.
The present case was docketed for submission, and the briefs of counsel were prepared and .received, prior to handing down of our decision in Bacon v. Kent-Ottawa Metropolitan Water Authority, 354 Mich 159. Bacon is decisive of the question brought here in this case of Morse. That question is stated in the appellee’s brief as follows:
“Is the Huron-Clinton metropolitan authority exempt from the 15-mill tax limitation provisions of section 21 of Article 10 of the Michigan Constitution •of 1908 by reason of the third exception thereto (“Provided, That this limitation may be increased * * * when provided for by the charter of a municipal corporation”) with the result that the tax not to exceed 1/4 mill, which the authority is authorized to levy under section 7 of the statute creating it, may be validly assessed and collected by the county ■outside of and in addition to the said 15-mill tax ■limitation1?”
By reasoning and force of Bacon it must be held that the Huron-Clinton metropolitan authority* is mot a municipal corporation within meaning and intent of the final exception appearing i>n section 21, .article 10 (amended 1948), of the Constitution of *102Michigan. It follows that plaintiff is entitled to the relief prayed for in his hill and that the decree below, denying such relief, must be set aside.
Reversed and remanded for entry of decree accordingly. No costs.
Kelly, Smith, Voelker, and Kavanagh, JJ., concurred with Black, J.

 The act providing for incorporation of the Huron-Clinton metropolitan authority was enacted in 1939. It is cited officially as CL 1948, § 119.51 et seq. (Stat Ann 1958 Rev § 5.2148[1] et seq.).